Title: Wednesday [11 October].
From: Adams, John
To: 


       Rode to Boston. Conversed with Ned Quincy and Saml., Peter Chardon &c. By the Way Peter Chardon is a promising Youth. He aspires, and will reach to a considerable Height. He has a sense of the Dignity and Importance of his Profession, that of the Law. He has a just Contempt of the idle, incurious, Pleasure hunting young fellows of the Town, who pretend to study Law. He scorns the Character, and he aims at a nobler. He talks of exulting in an unlimited field of natural, civil and common Law, talks of nerving, sharpening the mind by the Study of Law and Mathematicks, quotes Locks Conduct of the Understanding and transcribes Points of Law into a Common-Place Book on Locks Modell. This fellows Thoughts are not employed on Songs and Girls, nor his Time, on flutes, fiddles, Concerts and Card Tables. He will make something.
      